                          2:20-cv-02312-CSB-EIL # 1-2                  Page 1 of 1


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Caleb Michael Joyner, Deceased Case Number:
            v Olight USA, et la.

An appearance is hereby filed by the undersigned as attorney for:
Lelyne Edens as Special Administrator of the Estate of Caleb Michael Joyner, Deceased
Attorney name (type or print): Robert A. Montgomery

Firm: Law Offices of Robert A. Montgomery

Street address: 161 North Clark Street, Suite 3050

City/State/Zip: Chicago, IL 60601

Bar ID Number: 1946129                                     Telephone Number: 312-236-7700
(See item 3 in instructions)

Email Address: rm@rmontlaw.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes           No

Are you a member of the court’s trial bar?                                           Yes           No

If this case reaches trial, will you act as the trial attorney?                      Yes           No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 08/08/2019

Attorney signature:            S/ Robert A. Montgomery
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
